                                                                             FILED
                                                                               AUG 2 8 2019
                                                                           Cle11<, U.S Diatrici Court
                                                                             Dtstnct Of Montana
                 IN THE UNITED STATES DISTRICT COURT                               Missoula
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 In the Matter of the Search of:
                                                     MJ 19-51-M-KLD

 Motorola Cell Phone bearing 916-891-
 8379 more fully described in                            ORDER
 Attachment A-1



      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.

             DATED this 28 th day of August, 2019.



                                                 n
                                                 1
                                                   b-J-M~
                                                     )
                                               ~ ~-DeSoto
                                               United States Magistrate Judge




                                           1
